DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 06/24/2022.
Response to Arguments
3. 	Applicant's arguments filed on 06/24/2022 have been fully considered but they are not persuasive. Following is Examiner’s explanation:
First, Applicant argued that Yu fail to teach “the first winding (Fig. 1; Applicant’s Np1) is directly connected to the switch node (Fig. 1; Applicant’s node 20), and the second winding (Fig. 2; Applicant’s Np2) is connected to the switch node via an anti-backflow device (Fig. 1; Applicant’s D1); wherein the anti-backflow device is a diode having an anode and a cathode, the anode (Applicant’s D1’s anode) of the diode is connected to the switch node (Applicant’s 20), and the cathode (Applicant’s D1’s cathode) of the diode is connected to the second winding (Applicant’s Np2)”, as claimed in claim 1. Applicant argued by claiming this way of configuration, it is understood that diode D1 is connected to the 2nd winding D2, in series, and has a specific technical effect, such as: - D1 interrupting voltage/current path coupled to Np2 to avoid any abnormality caused by a current in Np2 and directly entering Np1 and 1st switch Q1 (when Q1=on). This way loss on D1 is also minimized (See Remarks; Pg. 9 L3-18). 
However, the argument is not persuasive. 
Applicant never claimed that D1 and Np2 are connected in series, as Applicant tried to argue. 
All Applicant claimed is 
(a) a switch node 20 connected to the input terminal (Vin 10), 1st winding Np1 is directly connected to the node 20, via D1 (which means, it is not a direct connection, Applicant does not claim that ‘D1’s anode, 1st winding Np1 and switch node 20’ are all directly connected), and 
(b) D1’s anode is connected to node 20 and cathode is connected to 2nd winding Np2. Applicant even never claims that the anti-backflow device is ‘a single diode’. 
Hence, under broadest reasonable interpretation (BRI), all is needed some type of anti-backflow device including diode(s), doesn’t matter is its single or series of diodes, but conducts ‘the anti-backflow operation’, wherein the device (series connected diodes) anode and cathode are connected to the switch node and 2nd winding, respectively. 
Also, none of the functional arguments (such as, abnormality detection to interrupt voltage/current path from Np2 into ‘NP1 & Q1’, when Q1=on) that was argued in the remark, has been claimed in claim 1.  
Furthermore, Applicant agrees that Yu does teach the anti-backflow (peak limiting circuit, using series-connected diodes with ‘abnormality detection to interrupt voltage/current path between two windings’ technique) is connected to the corresponding winding (See, Remarks, Pg. 9 L19-Pg. 10 Last Line), wherein anode of the taught anti-backflow device is connected to the switch node (i.e. Yu: switch node (NODE) that couples Vdc with ‘anti-backflow device: diodes and Zener diodes (D)’, wherein respective D(s) are coupling with corresponding two primary windings and two electronic switches), and cathode of anti-backflow device is connected to the 2nd winding (Yu:721-2), but in parallel. 
Under BRI, because Applicant fail to claim a) any series connection between the claimed elements, b) the anti-backflow device being a single diode and c) any functional operation for such claimed elements, for the purpose of examination rest of the arguments does not carry much weight, except for that ‘anode of the anti-backflow has to be connected to the switch node and cathode connected to 2ndary winding, which is what Yu teaches and agreed by the Applicant, too.
Secondly, Applicant argued that Yu fails to teach ‘a current detector circuit (connected to a node that connects 1st and 2nd switch)’, as claimed in claims 11-12, especially since Yu is silent about current detection. Yu’s element Rs is to limit current (See Remarks, Pg. 12 L1-Pg. 13 L11). 
However, the argument is not persuasive, as Yu teaches “a connecting node (source “S” of both switches) of the 1st (725-1_S) and 2nd (725-1_S) is connected to a current detector circuit (Rs); and the PWM controller (‘780, PWM-1 & PWM-2’) has an input terminal connected to the current detector circuit (Rs).  Para 13 of Yu teaches a current sense element using a resistor, such as Rs. 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-2, 11-12, 15-16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yu et al. (“Yu”, US Pub 2017/0179831).
Regarding claim 1, Yu teaches (Fig. 6-7; Para 53-61 and 50) a wide input voltage range power converter circuit (flyback) in a one-stage-two-switch configuration, comprising: 
a power input terminal (input terminals (IN) generating DC signal “IN_Vdc”, via bridge rectifier); 
a switch node (i.e. switch node (NODE) that couples Vdc with ‘anti-backflow device: diodes and Zener diodes (D)’, wherein respective D(s) are coupling with corresponding two primary windings and two electronic switches) connected to the power input terminal (IN_Vdc); 
a transformer (720) having: 
an input side comprising a first winding (721-1) and a second winding (721-2) that are connected to the switch node (NODE); and 
an output side comprising an output winding (720’s output side 2ndary winding that couples with output voltage V0); 
wherein the first winding (721-1) is directly connected to the switch node (NODE), and the second winding (721-2) is connected to the switch node (NODE) via an anti-backflow device (series connected diodes ‘corresponding D’, wherein end of the series anode connecting switch node and cathode connecting 2nd winding); 
wherein the anti-backflow device is a diode (corresponding D) having an anode and a cathode, the anode of the diode is connected to the switch node (NODE), and the cathode of the diode is connected to the second winding (721-2);
wherein a turns ratio between the first winding (721-1) and the output winding (720’s output side 2ndary winding) is different from (Para 54 and 50) a turns ratio between the second winding (721-2) and the output winding (720’s output side 2ndary winding); 
a first electronic switch (725-1) connected to the first winding (721-1) in series and having a control terminal (725-1’s gate); 
a second electronic switch (725-2) connected to the second winding (721-2) in series and having a control terminal (725-2’s gate); 
a pulse width modulation (PWM) circuit (PWM-1, PWM-2, 770, 760; wherein detail operation is described in Fig. 8) comprising: 
a comparison unit (801) having a detecting terminal (803) connected to the power input terminal (IN_Vdc, via ‘R6-R8’), a setting terminal (805) for a voltage switching threshold (Vref ), a PWM input terminal (807 is used as a feedback for 801, via ‘R2-R3’), a first signal output terminal (when VA=H, resulting a series respective activation of 840, PWM-2 and 725-2) connected to the control terminal of the second electronic switch (725-2), and a second signal output terminal (when VA=L, resulting a series respective activation of 820, PWM-1 and 725-1) connected to the control terminal of the first electronic switch (725-1); and 
a PWM controller (‘780, PWM-1 & PWM-2’: PWM-1 providing ‘HI signal 751-1’ to drive gate of 725-1; and PWM-2 providing ‘LO signal 751-2’ to drive gate of 725-2) having a PWM output terminal (HI, LO) connected to the PWM input terminal (807) of the comparison unit (801); and 
an output circuit (output side of 720 coupling ‘diode and CLC filter’) connected to the output winding (720’s output side 2ndary winding) of the transformer (720) and comprising a power output terminal (output terminals that provides output voltage Vo “OUT_Vo”).
[NOTE. under broadest reasonable interpretations (BRI), terms like ‘couple or connect’ has been given weight simply thru interpreting them, as some type of establishment of connection or coupling either thru hard wiring and/or thru operation, only]
Regarding claim 2, Yu teaches the switch node (NODE) is directly connected to the power input terminal (IN_Vdc).
Regarding claims 11-12, Yu the first electronic switch (725-1_S) is connected to the second electronic switch (725-2_S); a connecting node (source “S” of both switches) of the first electronic switch (725-1_S) and the second electronic switch (725-1_S) is connected to a current detector circuit (R5); and the PWM controller (‘780, PWM-1 & PWM-2’) has an input terminal connected to the current detector circuit (Rs).  
Regarding claims 15-16, Yu teaches a winding number of the second winding (721-2) is higher than (Para 54 and 50) a winding number of the first winding (721-1). 
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub 2017/0179831).
Regarding claims 5-6, Yu teaches the comparison unit (801) comprises:
a comparator (801) having: 
an/1ST input terminal (803) as the detecting terminal (i.e 813); 
another/2ND input terminal (805) as the setting terminal (i.e. 815); and 
an output terminal (801’s output terminal extended as PWM input terminal 807),
wherein a resistor (R3) is connected between the input terminal (805 is non-inverting terminal) and the output terminal of the comparator (801); 
a switch for inverting operative means (830) having: 
an input terminal (source-gate of 840) connected to the output terminal of the comparator (801); and 
an output terminal (drain of 840 driving 830 to activate PWM-2); 
a first driver (820 driving or activating PWM-1) having: 
an enable terminal (gate terminal of 820_G) connected to the input terminal of the switch (840); 
an input terminal (source terminal of 820_S); and 
the first signal output terminal (drain terminal of 820_D); and 
a second driver (830 driving or activating PWM-2) having:
an enable terminal (gate terminal of 830_G) connected to the output terminal of the switch (840); 
an input terminal (source terminal of 830_S) connected to the input terminal of the first driver (820_S); and
the second signal output terminal (drain terminal of 830_D); 
wherein one of the (depending on VA being H or L, 840 is controlled by 807 in such a way so that only one of 1st or 2nd driver is activated to have Vcc being passed to one of the corresponding ‘PWM-1, PWM-2’) input terminal of the first driver (820_S) and the input terminal of the second driver (830_S) is as the PWM input terminal (807). 
[NOTE. under BRI, comparator’s non-inverting vs. inverting terminals are not given much weight, except for being simply two inputs for comparing purposes, since Yu teaches (para 60) 801 can be used as comparator, amplifier or differential amplifier, which means exchangeable non-inverting vs. inverting terminals design usage can be anticipated, for optimal efficient operation, as required. Moreover, under BRI, Applicant claimed ‘inverter’ is simply interpreted as simply being a means where complementary (i.e. on or off) signals are being outputted to activate corresponding one of the taught drivers, and nothing more]
However, Yu fails to explicitly teach a comparator having a non-inverting input terminal as the detecting terminal, and an inverting input terminal as the setting terminal; and use of an inverter, instead of a switch. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Yu’s power converter to include specific circuit design choice for the comparator, as doing so would have allowed for a favorable integration of function of overall circuit while ensuring optimal efficient operation and meeting requirements of the load, as taught by Yu (abstract). 
Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        7/12/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839